In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00227-CR



        JEREMY ALLEN JOHNSON, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1323358




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                 MEMORANDUM OPINION
        Jeremy Allen Johnson appeals his conviction of possession of a controlled substance in

an amount greater than four grams but less than 200 grams 1 with a deadly-weapon finding, for

which Johnson was sentenced to sixty years’ incarceration. We affirm the judgment of the trial

court because (1) the trial court properly exercised its discretion in denying Johnson’s motion to

suppress, (2) the trial court correctly denied Johnson’s request for a jury instruction under

Article 38.23(a) of the Texas Code of Criminal Procedure, (3) the trial court’s improper

admission of evidence related to Johnson’s status as a parolee was harmless error, (4) Johnson’s

Oregon penitentiary packet (pen pack) was properly admitted in the punishment phase of trial,

(5) legally sufficient evidence supports the jury’s guilty verdict, and (6) legally sufficient

evidence supports the jury’s deadly-weapon finding.

I.      Background

        When the Hopkins County Sheriff’s Office received a telephone call from Steven

Coursey reporting that a tan 2004 Cadillac sedan with license plate number BN4V7110 was

occupied by three white males and carrying a firearm and narcotics in the area near Highway

1567 and Highway 11 East, Deputy Dennis Findley, among others, was dispatched to the area.

Unable to locate the suspicious vehicle in the identified area, Findley personally called Coursey,

who advised that the vehicle might be located at 1429 Church Street in Sulphur Springs.

Coursey explained that the narcotics and gun were located in the trunk of the vehicle.

1
 See TEX. HEALTH & SAFETY CODE ANN. § 481.115(d) (West 2010). The punishment range for this second degree
felony offense was enhanced as a result of two prior felony convictions. See TEX. CODE CRIM. PROC. ANN.
§ 12.42(d) (West Supp. 2014).


                                                   2
            On learning this information, Findley drove to the Church Street address, but did not

locate the vehicle. Findley then received a call from a fellow deputy that the suspicious vehicle

was traveling on Pipeline Road. Findley soon spotted the vehicle at the corner of Pipeline Road

and North Jackson Street, and he saw the vehicle head north on North Jackson Street towards

Church Street. As the vehicle approached the intersection of Church Street and North Jackson

Street, Findley observed the vehicle roll through the stop sign and continue north on Church

Street. At that point, Findley activated the lights and siren on his patrol car. The tan Cadillac,

which matched Coursey’s description, pulled into the driveway of 1429 Church Street.

            Based on the information that the vehicle was carrying a gun and narcotics, a felony

traffic stop was initiated. Findley and his fellow officers at the location exercised extreme

caution by approaching the vehicle with their service weapons drawn in a ready position. Robin

Breckenridge, Johnson’s mother and the driver of the tan Cadillac, was removed and handcuffed

together with Johnson, who had been seated in the front passenger seat, and Brent Pelky, who

had been seated in the back passenger seat.

            When Findley removed Pelky from the back passenger seat of the car, he immediately

noticed a “gun rug”—a pouch used for housing a gun—which confirmed the information he

received from dispatch and from Coursey that a firearm was in the vehicle. After obtaining what

he believed to be Breckenridge’s consent to search the vehicle, Findley asked Ryan Haley, a K-9

handler for the Texas Department of Public Safety (DPS), to “run his dog” on the car. 2

Thereafter, officers conducted a manual search of the vehicle, which uncovered

2
    The K-9 alerted to the presence of narcotics on the driver’s side door.

                                                              3
methamphetamine and a .38 caliber handgun, both of which were concealed on opposite sides in

the vehicle’s trunk.

II.      The Trial Court Properly Denied Johnson’s Motion to Suppress

         Johnson filed a pretrial motion to suppress all tangible evidence seized and statements

taken in connection with his detention and arrest, claiming such evidence was obtained without a

warrant, probable cause, or other lawful authority in violation of Article 38.22 of the Texas Code

of Criminal Procedure; the Fourth, Fifth, Sixth, and Fourteenth Amendments to the United States

Constitution; and Article I, Sections 9, 10, and 19 of the Texas Constitution. The trial court

overruled the motion to suppress, concluding that Findley’s observation of the vehicle failing to

completely stop at a designated stop sign constituted reasonable suspicion for the traffic stop.

Additionally, the trial court found that the driver of the vehicle consented to the search. 3

         A.       Standard of Review

         We review a trial court’s decision on a motion to suppress evidence by applying a

bifurcated standard. Graves v. State, 307 S.W.3d 483, 489 (Tex. App.—Texarkana 2010, pet.

ref’d); Rogers v. State, 291 S.W.3d 148, 151 (Tex. App.—Texarkana 2009, pet. ref’d). Because

the trial court is the exclusive trier of fact and judge of witness credibility at a suppression

hearing, we afford almost total deference to its determination of facts supported by the record.

State v. Ross, 32 S.W.3d 853, 856–57 (Tex. Crim. App. 2000); Carmouche v. State, 10 S.W.3d
323, 327 (Tex. Crim. App. 2000); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997).

3
 In a letter ruling on Johnson’s motion to suppress, the trial court found (1) that the traffic stop was initiated as a
result of Findley observing the vehicle fail to completely stop at a stop sign, (2) that the driver gave consent to
search the vehicle, and (3) that the use of the K-9, in tandem with (1) and (2), established probable cause to search
the vehicle.
                                                          4
We afford the same deference to a trial court’s rulings on mixed questions of law and fact if the

resolution of those questions turns on an evaluation of credibility and demeanor. Villarreal v.

State, 935 S.W.2d 134, 138 (Tex. Crim. App. 1996). We review de novo the trial court’s

application of the law and determination of questions not turning on credibility. Carmouche, 10
S.W.3d at 332; Guzman, 955 S.W.2d at 89. Since all the evidence is viewed in the light most

favorable to the trial court’s ruling, we are obligated to uphold the denial of Johnson’s motion to

suppress if it was supported by the record and was correct under any theory of law applicable to

the case. See Carmouche, 10 S.W.3d at 327; State v. Ballard, 987 S.W.2d 889, 891 (Tex. Crim.

App. 1999).

       B.      Legality of the Traffic Stop

       A routine traffic stop implicates both the United States and Texas Constitutions and,

under both, must be reasonable. Berkemer v. McCarty, 468 U.S. 420, 436–37 (1984); Earl v.

State, 362 S.W.3d 801, 802 n.2 (Tex. App.—Texarkana 2012, pet. ref’d); see U.S. CONST.

amend. IV; TEX. CONST. art. I, § 9. Law enforcement officers may stop and briefly detain

individuals suspected of criminal activity on less information than is constitutionally required for

probable cause to arrest.     Terry v. Ohio, 392 U.S. 1, 22 (1968).         To validly initiate an

investigative stop, an officer must possess a reasonable suspicion based on specific, articulable

facts that, in light of the officer’s experience and general knowledge, would lead the officer to

reasonably conclude the person detained actually is, has been, or soon will be engaged in

criminal activity. United States v. Sokolow, 490 U.S. 1, 9–10 (1989); Garcia v. State, 43 S.W.3d
527, 530 (Tex. Crim. App. 2001); Zervos v. State, 15 S.W.3d 146, 151 (Tex. App.—Texarkana

                                                 5
2000, pet. ref’d). This is an objective standard that disregards any subjective intent of the officer

making the stop. Ford v. State, 158 S.W.3d 488, 492 (Tex. Crim. App. 2005). The facts used to

support the investigative stop must support more than a mere hunch or suspicion. Cullum v.

State, 270 S.W.3d 583, 584–85 (Tex. Crim. App. 2008).

         In this case, the State argued that Findley had reasonable suspicion to stop the Cadillac

because he witnessed a violation of Section 544.010 of the Texas Transportation Code. See TEX.

TRANSP. CODE ANN. § 544.010 (West 2011) (requiring driver to bring vehicle to complete stop at

stop sign). “If an officer has a reasonable basis for suspecting that a person has committed a

traffic offense, the officer may legally initiate a traffic stop.” Graves, 307 S.W.3d at 489.

         Here, the evidence presented at the suppression hearing demonstrated Findley’s

reasonable suspicion that the vehicle failed to come to a complete stop at the stop sign located at

the intersection of Church Street and North Jackson Street. Findley testified that the vehicle

“turned north on Jackson headed toward Church Street, at which time the vehicle slowed to -- at

the stop sign and then proceeded on through without coming to a complete stop.” Findley

testified that he “could clearly see that the vehicle rolled through the stop sign [and] never came

to a complete stop” and that he initiated the traffic stop “based on seeing this violation.” 4

         Viewing the evidence in a light most favorable to the trial court’s ruling, we find that

Findley had a reasonable basis for suspecting a violation of Section 544.010 of the Texas

Transportation Code, and therefore, a valid basis for initiating an investigative stop. See TEX.

TRANSP. CODE ANN. § 544.010. After Findley initiated the stop, Breckenridge presumably gave

4
 Although Findley testified about the information received from Coursey, at the suppression hearing, the State relied
on the observed violation of the Texas Transportation Code to justify the stop.
                                                         6
the officers permission to search the vehicle, which ultimately led to discovery of the

contraband. 5 Johnson claims Breckenridge never gave the officers consent to search the vehicle.

            C.       The Search

            Although the parties address this issue in terms of whether Breckenridge consented to the

search of the vehicle, 6 we are obligated to uphold the trial court’s ruling on the motion to

suppress if that ruling was supported by the record and was correct under any theory of law

applicable to the case. See Ross, 32 S.W.3d at 856; Carmouche, 10 S.W.3d at 327; State v.

Williams, 275 S.W.3d 533, 536 (Tex. App.—Texarkana 2008, no pet.). Without addressing the

issue of consent, we conclude that the officers had probable cause to search the vehicle.

            The officers were informed that narcotics and a gun were located in the trunk of the

vehicle. A gun rug was located in the rear passenger compartment where Pelky had been sitting.

After this discovery, Findley spoke with Breckenridge and believed he had Breckenridge’s

consent to search the vehicle. No search was conducted, though, until after a K-9 conducted an

open-air sniff of the vehicle and alerted to the presence of narcotics. 7 Thereafter, the officers

searched the vehicle and discovered a gun and some methamphetamine concealed in the trunk.

            The law is well established that a K-9’s detection of the presence of drugs in a vehicle

constitutes probable cause and validates a warrantless search of that vehicle. Taylor v. State, 410
5
During an investigative detention, a detainee can give and an officer can accept consent to search a vehicle. State v.
Williams, 275 S.W.3d 533, 536 (Tex. App.—Texarkana 2008, no pet.).
6
    The issue of consent was contested and is not entirely clear cut.
7
 DPS K-9 Officer Billy Ryan Haley, together with his K-9 partner, arrived at the scene almost simultaneously with
the stop of the vehicle. As a result, Johnson’s detention was not prolonged by waiting for the arrival of the K-9 unit.
The dog started its “pass” at the front left bumper and moved down the outside of the vehicle when it alerted and
attempted to jump into the vehicle window while scratching and biting at the doorpost. Thereafter, the dog and
officers searched the vehicle.
                                                              7
S.W.3d 520, 528 (Tex. App.—Amarillo 2013, no pet.); Branch v. State, 335 S.W.3d 893, 901

(Tex. App.—Austin 2011, pet. ref’d); Haas v. State, 172 S.W.3d 42, 54 (Tex. App.—Waco

2005, pet. ref’d); see Parker v. State, 182 S.W.3d 923, 924 (Tex. Crim. App. 2006). “Probable

cause to search exists when there is a ‘fair probability’ of finding inculpatory evidence at the

location being searched. If this exception applies, then the police may search ‘every part of the

vehicle and its contents that may conceal the object of the search.’” Neal v. State, 256 S.W.3d
264, 282 (Tex. Crim. App. 2008) (quoting United States v. Ross, 456 U.S. 798, 825 (1982)).

Thus, when the dog alerted on the vehicle in this case, the officers at the scene had probable

cause to conduct a warrantless search of the vehicle. We overrule this point of error.

III.   No Error in Denying Article 38.23 Instruction

       Johnson next claims that the trial court erred in refusing to instruct the jury pursuant to

Article 38.23 of the Texas Code of Criminal Procedure, because there was a factual dispute as to

(1) whether Findley had reasonable suspicion to stop the vehicle and (2) whether Breckenridge

consented to a search of the vehicle. We find that the trial court did not err in denying the

requested instruction.

       A.      Applicable Law

       Article 38.23 of the Texas Code of Criminal Procedure states,

              (a)    No evidence obtained by an officer or other person in violation of
       any provisions of the Constitution or laws of the State of Texas, or of the
       Constitution or laws of the United States of America, shall be admitted in
       evidence against the accused on the trial of any criminal case.

               In any case where the legal evidence raises an issue hereunder, the jury
       shall be instructed that if it believes, or has a reasonable doubt, that the evidence

                                                8
       was obtained in violation of the provisions of this Article, then and in such event,
       the jury shall disregard any such evidence so obtained.

TEX. CODE CRIM. PROC. ANN. art. 38.23(a) (West 2005).

       An Article 38.23 instruction is mandatory when there is a factual dispute regarding the

legality of the search. Brooks v. State, 642 S.W.2d 791, 799 (Tex. Crim. App. [Panel Op.]

1982); Malone v. State, 163 S.W.3d 785, 802 (Tex. App.—Texarkana 2005, pet. ref’d). To show

entitlement to an Article 38.23 instruction, a defendant must establish (1) that the evidence heard

by the jury raised a fact issue, (2) that the evidence related to that fact is affirmatively contested,

and (3) that the contested fact issue is material to the lawfulness of the challenged conduct

through which the evidence was obtained. Madden v. State, 242 S.W.3d 504, 510 (Tex. Crim.

App. 2007). “[I]f other facts, not in dispute, are sufficient to support the lawfulness of the

challenged conduct, then the disputed fact issue is not submitted to the jury because it is not

material to the ultimate admissibility of the evidence.” Id.

       B.      Analysis

               1.      Reasonable Suspicion for the Traffic Stop

       At the hearing on the motion to suppress and, again, at trial, Findley testified that he

stopped the vehicle because he observed it fail to come to a complete stop at a stop sign. The

issue of whether there was a failure to stop was affirmatively contested before the jury through

conflicting testimony offered by Findley, on one hand, and Breckenridge, on the other. In the

absence of other, uncontested evidence sufficient to support the lawfulness of the traffic stop,

Johnson would be entitled to an Article 38.23 instruction on the lawfulness of the challenged

conduct.
                                                  9
            Here, however, Breckenridge’s purported failure to stop at the stop sign was not the only

justification for the traffic stop. The evidence at trial showed that Findley received information

from dispatch provided by Coursey, Johnson’s co-worker. Findley learned from dispatch that

Coursey described the suspect vehicle as a tan 2004 Cadillac.                            Coursey also provided the

vehicle’s license plate number, advised that there were three white males in the vehicle, and

stated that a gun and narcotics were located in the vehicle. After searching approximately twenty

minutes for the vehicle in the area identified by Coursey, Findley called Coursey for further

information. From this conversation, Findley learned that Coursey personally observed what he

believed to be a controlled substance in the trunk of the Cadillac while at Summit Energy, where

both Coursey and Johnson worked. Coursey indicated that he was offered a chance to purchase

some of this substance and indicated that the Cadillac might be found on Church Street, where

Johnson lived.

            This evidence indicates that Findley was provided specific facts regarding the type of

criminal activity involved, the description of the suspect vehicle, the vehicle’s route of travel,

and the location of the suspected narcotics and the firearm. Based on its determination that the

foregoing facts established reasonable suspicion to stop the Cadillac, separate and apart from

Breckenridge’s alleged violation of a traffic law, the trial court concluded that Johnson was not

entitled to an Article 38.23 instruction. 8

            Reasonable suspicion to conduct an investigative stop has been found on similar facts.

For example, in Matthews v. State, 431 S.W.3d 596 (Tex. Crim. App. 2014), law enforcement


8
    The trial court made detailed findings in support of its decision to disallow an Article 38.23 instruction.
                                                              10
officers responded to an anonymous 9-1-1 call reporting that a black male was selling “crack”

out of a white van parked in front of a food store on Hattie Street. The caller described what the

alleged drug dealer was wearing and gave his name. The officers responded to the call, located

the white van, and observed a black male matching the anonymous caller’s description and who

identified himself as Cornelius Matthews. Matthews, who refused to show the officers his left

hand, was removed from the van and frisked. Id. at 600.

       Matthews challenged the propriety of the initial detention and frisk. Id. at 602. The

Texas Court of Criminal Appeals determined that the totality of the circumstances established

reasonable suspicion to support the scope and duration of the officers’ investigatory detention,

noting that the detention was not based solely on the anonymous 9-1-1 call. Id. at 605. In

addition, the Court of Criminal Appeals observed that the detention was based on the following

facts: (1) Matthews was located in a high-crime area late at night, (2) Matthews was dressed as

the 9-1-1 caller had described, (3) Matthews’ name was correctly identified by the 9-1-1 caller,

(4) Matthews was sitting in the driver’s seat of a van matching the description provided by the 9-

1-1 caller, and (5) Matthews refused to comply with the officers’ request to show both of his

hands and did so in a suspicious manner. Id.

       Here, the initial call was not anonymous.        The caller identified himself as Stephen

Coursey. The information provided by Coursey was detailed and fact-specific; he described the

car and its contents, provided the license plate number, and identified the number of people in

the vehicle. Coursey indicated that he saw what he believed to be illegal drugs and a gun in the

trunk of the car and provided the car’s route of travel and likely location. As in Matthews, the tip

                                                11
here contains indicia of reliability. Moreover, Coursey confirmed the information during a

telephone conversation with Findley. Findley located the vehicle en route to Johnson’s home on

Church Street, as Coursey had indicated. When Findley spotted the vehicle, he could discern

three occupants, as Coursey had described. 9

         The evidence on which the trial court relied in finding that reasonable suspicion

supported the traffic stop, excepting Breckenridge’s alleged failure to come to a complete stop at

a stop sign, is uncontested.            Thus, under Madden, the contested fact issue of whether

Breckenridge came to a complete stop at the stop sign is immaterial to the challenged conduct of

executing an investigatory detention. See Madden, 242 S.W.3d at 510. Here, the totality of the

circumstances, viewed through an objective lens, demonstrates that Findley had reasonable

suspicion for the investigative detention.

         2.       Probable Cause to Search the Vehicle

         Johnson next argues that an Article 38.23 instruction should have been included in the

charge because there was a disputed fact issue regarding Breckenridge’s purported consent to a

search of the vehicle.          This argument is based on the conflicting testimony offered by

Breckenridge and Findley regarding consent. 10


9
 Coursey indicated that there were three males in the car. Although Findley initially observed three occupants in the
vehicle, he later realized that the driver was a female. As noted by the trial court, even if Findley or other officers
were aware that some of the occupants may have exited the car and then re-entered it, there was no testimony that
either the drugs or the gun were ever removed from the trunk, where Coursey said they were hidden.
10
   The State maintains that this issue was not preserved for appeal because Johnson failed to object to the omission of
an Article 38.23 instruction based on the consent issue. Indeed, the record indicates that, during an informal
discussion of this issue prior to the formal charge conference, the court noted that Johnson requested an Article
38.23 instruction with regard to whether there was consent to search the vehicle. The court indicated that the request
was denied because “the totality of the circumstances would show that there was probable cause to search the
vehicle anyway.” Johnson objected, stating that “there is evidence that raises a valid issue -- factual issue as to
whether or not the mother of the defendant, Mrs. Breckenridge, consented to the search and that the jury should be
                                                         12
          Even assuming that the aforementioned facts did not amount to probable cause to search

the vehicle, probable cause for a warrantless search was clearly established, as discussed

previously, by the K-9’s positive alert for the presence of contraband in the vehicle.

          Because the issue of Breckenridge’s consent to search the vehicle is immaterial to the

challenged conduct of searching the vehicle, the trial court correctly decided that an Article

38.23 instruction was not warranted on the contested issue of consent. See Madden, 242 S.W.3d

at 510.

IV.       Improper Admission of Evidence of Johnson’s Parole Status Was Harmless Error

          A.      The Parole Status Evidence Was Inadmissible

          Johnson’s girlfriend, Sarah Shirley, testified that the narcotics the officers discovered in

the vehicle belonged to her. In light of this testimony, the State sought to elicit testimony from

Shirley regarding her knowledge of the fact that Johnson was on parole in two different states.

The State sought to elicit such testimony to impeach Shirley’s testimony and to expose her

motive for testifying that the drugs belonged to her. Johnson’s objection that the admission of

evidence regarding his parole status was irrelevant and prejudicial was overruled. On appeal,

Johnson contends the trial court erred in admitting this evidence. 11 We agree. 12


allowed to make a determination in that regard . . . .” The following day, at the formal charge conference, Johnson’s
sole objection to the lack of an Article 38.23 instruction was based on the disputed fact issue of whether
Breckenridge came to a complete stop at the stop sign.
         Harm from a charge error, including the failure to include an Article 38.23 instruction, is evaluated under
Almanza v. State, 686 S.W.2d 157 (Tex. Crim. App. 1984). Atkinson v. State, 923 S.W.2d 21, 27 (Tex. Crim. App.
1996). Because we find no error in the trial court’s ruling on this issue, we need not apply the Almanza analysis.
Almanza, 686 S.W.2d at 171; Barrios v. State, 283 S.W.3d 348, 350 (Tex. Crim. App. 2009) (in review of alleged
jury charge error, first determination is whether charge contains error).
11
  The State contends this issue was not preserved for appeal. Johnson timely objected to the admission of testimony
regarding Shirley’s knowledge of Johnson’s parole status. The State concedes that there is no question that Johnson
                                                         13
         We review a trial court’s decision to admit or exclude evidence for abuse of discretion.

Casey v. State, 215 S.W.3d 870, 879 (Tex. Crim. App. 2007). A trial court abuses its discretion

when its decision is so clearly wrong as to lie outside that zone within which reasonable persons

might disagree. Id.

         The trial court ruled that the testimony regarding Johnson’s parole state was admissible

under Rule 404(b) of the Texas Rules of Evidence to expose Shirley’s motive for testifying. See

TEX. R. EVID. 404(b). Rule 404(b) renders inadmissible evidence of the defendant’s “other

crimes, wrongs, or acts” designed to show that the defendant committed the crime charged in the

indictment, but allows the admission of such evidence to prove the defendant’s motive to commit

the crime, among other things. TEX. R. EVID. 404(b); see, e.g., Knox v. State, 934 S.W.2d 678,

683 (Tex. Crim. App. 1996); Lopez v. State, 288 S.W.3d 148, 165 (Tex. App.—Corpus Christi

2009, pet. ref’d); Massey v. State, 826 S.W.2d 655, 658 (Tex. App.—Waco 1992, no pet.);

Peterson v. State, 836 S.W.2d 760, 762–63 (Tex. App.—El Paso 1992, pet. ref’d); see also Hines

v. State, 269 S.W.3d 209, 214 (Tex. App.—Texarkana 2008, pet. ref’d).

         In Hines, the State elicited testimony from the defendant’s wife—for the proffered

purpose of impugning her credibility—that the defendant had previously been imprisoned.

Hines, 269 S.W.3d at 214. In recognizing that the trial court correctly found that this evidence

objected to the admission of such testimony. The State argues that, when Johnson’s request for a limiting
instruction was granted, error was not preserved when Johnson failed to move for a mistrial. The only essential
requirement to ensure preservation is a timely, specific request that is refused by the trial court. Cruz v. State, 225
S.W.3d 546, 548 (Tex. Crim. App. 2007); Kay v. State, 340 S.W.3d 470, 473 (Tex. App.—Texarkana 2011, no pet.);
see also TEX. R. APP. P. 33.1(a). Here, such a request was made and refused. Error was preserved.
12
  Here, the State established that Shirley previously worked in a prison, understood how the parole process worked,
and knew that Johnson was “on parole out of two states.” The State further established that Shirley knew Johnson
faced serious repercussions if convicted. We believe this testimony effectively notified the jury that Johnson had
been previously convicted of criminal offenses.
                                                         14
was “incredibly prejudicial” and “absolutely objectionable,” we rejected the State’s purported

justification for offering the evidence. We stated,

        The State attempts to justify the introduction of Hines’s prior penitentiary stay by
        relying on the statement in Moreno v. State, 22 S.W.3d 482, 485–86 (Tex. Crim.
        App. 1999), that even “unadjudicated crimes could be admissible to show a
        witness’s bias or interest in the particular case.” However, Moreno is easily
        distinguished because although the witness being impeached was the defendant
        himself, he had chosen to testify. Here, Hines had not testified and, indeed, never
        testified in his own behalf during the guilt phase of the trial.

Id. We further stated,

        “The general rule in all English speaking jurisdictions is that an accused is
        entitled to be tried on the accusation made in the State’s pleading and not on some
        collateral crime, or for being a criminal generally. The rule is now deemed
        axiomatic and is followed in all jurisdictions.” Young v. State, 159 Tex. Crim.
164, 261 S.W.2d 836, 837 (1953).


Id. Here, the trial court admitted the evidence regarding Johnson’s parole status to prove

Shirley’s motive for testifying, not for the purpose of proving any motive on Johnson’s part.

Further, Johnson had not testified and never did testify on his own behalf during the guilt phase

of the trial. The testimony here, as in Hines, was not admissible for any purpose, and its

admission was error. See Montgomery v. State, 810 S.W.2d 372, 387 (Tex. Crim. App. 1990) (if

extraneous offense evidence has no relevance apart from character conformity, then evidence

absolutely inadmissible under Rule 404(b)); Hines, 269 S.W.3d at 214; see also TEX. R. EVID.

404(b). 13




13
 Because we conclude this evidence is inadmissible under Rule 404(b) of the Texas Rules of Evidence, we need not
analyze its admissibility under Rule 403. TEX. R. EVID. 403, 404(b).

                                                      15
          B.     Harm Analysis

          Having determined that the evidence was erroneously admitted, we must now decide

whether its admission was so harmful as to require a new trial. The erroneous admission of an

extraneous offense does not constitute constitutional error. Higginbotham v. State, 356 S.W.3d
584, 592 (Tex. App.—Texarkana 2011, pet. ref’d) (citing Casey v. State, 215 S.W.3d 870, 885

(Tex. Crim. App. 2007)). Rule 44.2(b) of the Texas Rules of Appellate Procedure provides that

an appellate court must disregard a nonconstitutional error that does not affect a criminal

defendant’s substantial rights. TEX. R. APP. P. 44.2(b). An error affects a substantial right of the

defendant when the error has a substantial and injurious effect or influence in determining the

jury’s verdict. King v. State, 953 S.W.2d 266, 271 (Tex. Crim. App. 1997). Nonconstitutional

error is not grounds for reversal if, “‘after examining the record as a whole,’” there is “‘fair

assurance that the error did not influence the jury, or had but a slight effect.’” Motilla v. State,

78 S.W.3d 352, 355 (Tex. Crim. App. 2002) (quoting Solomon v. State, 49 S.W.3d 356, 365

(Tex. Crim. App. 2001); Johnson v. State, 967 S.W.2d 410, 417 (Tex. Crim. App. 1998)).

          In assessing the likelihood that the jury’s decision was adversely affected by the error, we

“‘consider everything in the record, including any testimony or physical evidence admitted for

the jury’s consideration, the nature of the evidence supporting the verdict, the character of the

alleged error and how it might be considered in connection with other evidence in the case.’”

Motilla, 78 S.W.3d at 357 (quoting Morales v. State, 32 S.W.3d 862, 867 (Tex. Crim. App.

2000)).




                                                  16
          The State argues that the trial court “appropriately gave a limiting instruction at the time

the evidence was admitted” 14 and further notes that a written limiting instruction was included in

the court’s charge. These instructions advised the jury that the evidence regarding Johnson’s

parole status could only be considered for proof of motive of the testifying witness, and for no

other purpose. This Court addressed a similar argument in Jackson v. State, 320 S.W.3d 873,

888 (Tex. App.—Texarkana 2010, pet. ref’d).                  In Jackson, the State introduced what was

ultimately determined to be inadmissible extraneous-offense evidence. Id. at 887. In analyzing

the resulting harm, we concluded that the trial court’s limiting instruction did not render the error

harmless:

          As discussed above, the Kroger robbery should not have been admitted to prove
          either identity or intent in the pawn shop murder. Thus, the limiting instruction
          instructed the jury it could consider, albeit for a limited purpose, evidence it
          should not have considered. An instruction, which instructs a jury to consider
          inadmissible evidence for a limited purpose, still instructs a jury to consider
          inadmissible evidence. The evidence should not have been considered for any
          purpose during the guilt/innocence phase of the trial. The limiting instruction
          does not render the error harmless.

Id. at 888. Applying Jackson’s reasoning to the facts presented here, the limiting instruction did

nothing to ameliorate any harm caused by the error in admitting the evidence of Johnson’s parole

status.

          We may also consider, in conducting a harm analysis, the presence of overwhelming

evidence of guilt. Motilla, 78 S.W.3d at 357 (“[O]ur conclusion . . . that overwhelming evidence

of guilt is a factor to be considered . . . applies to harm analysis conducted under the current


14
  While this argument was made in support of the State’s claim of admissibility, it is more appropriately addressed
in our analysis of harm.
                                                        17
rules.”). In this case, Findley was advised by dispatch, and then directly by Coursey, that

Johnson was carrying drugs and a gun in the trunk of his Cadillac on the day of Johnson’s arrest.

Coursey testified that he worked with Johnson at Summit Energy in Como for two or three

months. Coursey and Johnson worked in a barn located in a pasture that passed as a paint shop.

Coursey explained that he was on community supervision and was “just tired of being around all

the dope.” So, on the day of Johnson’s arrest, he called the sheriff’s office to tell them Johnson

had a large quantity of narcotics that day, as well as a gun. According to Coursey, Johnson,

Johnson’s brother Michael, and Pelky, who also worked at Summit, would bring

methamphetamine to work every day where they would smoke it and sell it to “people who

would pull up at the shop.” On the day he called the sheriff’s office, Coursey was offered a

chance to purchase some of the methamphetamine, which was located in the vehicle’s trunk. At

trial, Coursey identified a photograph of the .38 caliber handgun that he saw in Johnson’s car at

work.

        Findley located Johnson’s vehicle in the area described by Coursey and, on searching the

car, found methamphetamine and a .38 caliber handgun in the trunk in accordance with

Coursey’s description of their location. Photographs of Johnson were discovered on a cell phone

found in the car, one of which was saved under the description “me” in the phone’s contacts list.

This same phone contained pictures of a Dallas Cowboys money clip and a black headband

around another large sum of money. The cash discovered on Johnson at the time of his arrest

was packaged in the same manner as the money depicted on the cell phone. Another photograph

saved on the cell phone depicted a digital scale and a substance described as methamphetamine.

                                               18
The digital scale in the photograph was the same brand as the scale found with the

methamphetamine in the trunk of Johnson’s car at the time of his arrest.

       This evidence, standing alone, is substantial and compelling evidence of Johnson’s guilt.

The sole evidence that the drugs did not belong to Johnson came from Shirley, who testified that

she lived with Johnson and hid the methamphetamine in the trunk of the Cadillac for her own

use. Although Shirley told Findley on the day of Johnson’s arrest that the methamphetamine was

hers, she could not tell Findley where the drugs were located because, according to her, she was

high. Shirley explained that, because she was no longer employed and could not afford health

insurance, she was using the methamphetamine to self-medicate for anxiety.           Shirley also

admitted to having a conversation with Johnson, after his arrest, in which he told her to say the

drugs were hers. At one point during her testimony, Shirley claimed methamphetamine she

disposed of inside of the house belonged to Pelky. Shirley then testified that the drugs belonged

to her. Shirley admitted to being untruthful on the witness stand.

       The trial court, addressing Johnson during the punishment phase and expressing concern

and dismay regarding Shirley’s testimony, stated,

       And, in fact, the idea that you would allow Ms. Shirley to get on that stand and do
       what she did -- the reality is, there probably isn’t anybody on planet earth that
       believed for a moment that those were hers and you had no knowledge of them.
       There’s probably nobody on planet earth that believed that, that she clearly was
       taking the fall for you. And that’s disturbing.

The trial court’s assessment of Shirley’s testimony as incredible is telling. We do not believe

this evidence does anything to counteract the strength of the State’s evidence of Johnson’s guilt.

The compelling nature of the evidence of guilt weighs in favor of a finding that the trial court’s

                                                19
erroneous admission of testimony regarding Johnson’s parole status did not influence the jury,

but this is not the sole factor in our analysis.

        In addition to evidence of guilt, we are to assess “‘the character of the alleged error and

how it might be considered in connection with other evidence in the case.’” Motilla, 78 S.W.3d

at 357 (quoting Morales, 32 S.W.3d at 867). Here, the character of the evidence of Johnson’s

parole status weighs in favor of a finding of harm. “By its very nature, an improperly admitted

extraneous offense tends to be harmful. It encourages a jury to base its decisions on character

conformity, rather than evidence that the defendant committed the offense with which he or she

has been charged.” Jackson, 320 S.W.3d at 889.

        In considering how the erroneously admitted evidence might be considered in connection

with other evidence in the case, the emphasis by the State should be considered. Id. at 890. The

State’s emphasis of the testimony that Johnson was a parolee was minimal, and when considered

in connection with the other evidence, this testimony was very brief.         Shirley’s testimony

regarding Johnson’s parole status consisted of only twenty-two lines in a multi-volume record.

Compare DeLeon v. State, 77 S.W.3d 300, 316 (Tex. App.—Austin 2001, pet. ref’d) (finding

admission of extraneous-offense evidence harmful where “[m]ore time was spent developing the

extraneous wrongdoing than proving the ultimate issues alleged in the indictment”). The State

never inquired into the underlying facts concerning the conduct that resulted in Johnson’s parole.

Johnson’s parole status was mentioned on two occasions during closing argument. The first such




                                                   20
mention was made by defense counsel. 15 Likewise, the State mentioned Johnson’s parole status

only once in closing argument. 16

         Because the trial court overruled Johnson’s objection, no instruction to disregard was

given by the trial court to alleviate any harm. Nevertheless, the bulk of the testimony at trial

concerned Johnson’s alleged possession of methamphetamine, not his status as a parolee. While

the character of the evidence regarding Johnson’s parole weighs in favor of a finding of harm,

the remaining factors favor a finding that the error did not result in harm. Given the relatively

modest, unembellished testimony on this issue and the overwhelming evidence of Johnson’s

guilt, we have a fair assurance that the error did not influence the jury or had but a slight effect in

its determination that Johnson was guilty of the charged offense.

V.       Oregon Penitentiary Packet Was Properly Admitted

         During the punishment phase of the trial, the State introduced an Oregon pen pack

relating to Johnson that included a 1997 Marion County, Oregon, judgment of conviction for

being a felon in possession of a firearm. The State’s authenticating witness testified that the state

identification numbers (SID) from the Oregon pen pack and Johnson’s fingerprint card from the

State of Oregon were the same. Johnson objected to the admissibility of the pen pack on the

basis that the number identified by the authenticating witness as the SID number on the

fingerprint card was not labeled as an SID number. The trial court overruled the objection

stating that the lack of an SID number goes to the weight of the evidence, not its admissibility.
15
 Counsel told the jury, “[I]f you folks are going to find my client guilty because he’s got a tattoo or because he, as
you now know, is on parole, then I might as well sit down right now and you might as well not have taken an oath.”
16
 The State told the jury that Shirley’s sole motivation in testifying was “to protect this guy right here because he’s
on parole.”
                                                         21
On appeal, Johnson claims the trial court erred in admitting the pen pack because it was not

properly authenticated.

            During the punishment phase of trial, a court may admit evidence of prior criminal

convictions. TEX. CODE CRIM. PROC. ANN. art. 37.07, § 3(a)(1) (West Supp. 2014). In order to

establish that a defendant has been convicted of a previous offense, the State must prove beyond

a reasonable doubt that (1) a prior conviction exists and (2) the defendant is linked to the

conviction. Flowers v. State, 220 S.W.3d 919, 921 (Tex. Crim. App. 2007). There is no specific

document or mode of proof required to prove these two elements. Id. Rather, the State may use

“[a]ny type of evidence, documentary or testimonial[,]” to make its proof. Id. at 922. The trier

of fact looks at the totality of the admitted evidence to determine if these two elements were

proven beyond a reasonable doubt. Id. at 923.

            David Gilmore, a detective sergeant with the Sulphur Springs Police Department and a

certified fingerprint examiner in the State of Texas, identified the Oregon pen pack as a file copy

from Marion County, Oregon, that included a judgment reflecting Johnson’s conviction of felon

in possession of a firearm. 17 The felony guidelines sentencing report executed in connection

with Johnson’s Oregon conviction, also included in the pen pack, reflects an SID number of

11654911. Gilmore identified State’s Exhibit 40 as an Oregon fingerprint card containing

Johnson’s fingerprints. 18 Gilmore also testified that he fingerprinted Johnson and matched those

prints to the prints on the Oregon fingerprint card identified as those of Jeremy A. Johnson. The


17
     The pen pack was certified by the trial court administrator of the Circuit Court of Marion County, Oregon.
18
     The Oregon fingerprint card was certified by the legal keeper of records for the Oregon State Police.
                                                            22
Oregon fingerprint card was signed by Johnson and included a number in the upper left-hand

corner identified by Gilmore as Johnson’s Oregon SID number. This number—11654911—

appears where the SID is normally located.

         The testimony establishes that each of these numbers is Johnson’s Oregon SID number.

Both the felony guidelines sentencing report executed in connection with the Oregon judgment

and the Oregon fingerprint card identify the offender listed in the judgment and the person whose

prints appear on the fingerprint card as Jeremy A. Johnson. Likewise, each reflects a birthdate of

January 30, 1977. The trial court did not err in overruling the objection. We overrule this point

of error.

VI.      Legally Sufficient Evidence Supports the Conviction

         In his two final points of error, Johnson claims the evidence was not sufficient to prove

he possessed a controlled substance or to support a deadly-weapon finding. 19

         A.       Standard of Review

         In evaluating legal sufficiency in this case, we must review all the evidence in the light

most favorable to the jury’s verdict and its deadly-weapon finding to determine whether any

rational jury could have found the essential elements of each beyond a reasonable doubt. Brooks

v. State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010) (citing Jackson v. Virginia, 443 U.S. 307,

319 (1979)); Hartsfield v. State, 305 S.W.3d 859, 863 (Tex. App.—Texarkana 2010, pet. ref’d).

Our rigorous legal sufficiency review focuses on the quality of the evidence presented. Brooks,


19
  Johnson couches these points of error in terms of the “great weight and sufficiency of the evidence.” Johnson’s
contention that his conviction was based on the “law of the parties” is erroneous. The court’s charge did not instruct
the jury on the law of the parties.
                                                         23
323 S.W.3d at 917–18 (Cochran, J., concurring). We examine legal sufficiency under the

direction of the Brooks opinion, while giving deference to the responsibility of the jury “to fairly

resolve conflicts in testimony, to weigh the evidence, and to draw reasonable inferences from

basic facts to ultimate facts.” Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing

Jackson, 443 U.S. at 318–19).

        Legal sufficiency of the evidence is measured by the elements of the offense as defined

by a hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.

1997). The hypothetically correct jury charge “sets out the law, is authorized by the indictment,

does not unnecessarily increase the State’s burden of proof or unnecessarily restrict the State’s

theories of liability, and adequately describes the particular offense for which the defendant was

tried.” Id.

        B.       Possession of a Controlled Substance

        Johnson argues that there was no evidence that he was ever in exclusive possession of the

controlled substance. 20       It was not, however, incumbent on the State to prove exclusive

possession. Instead, the State was required to prove that Johnson exercised control, custody,

management, or care over the controlled substance and that he knew the matter possessed was

contraband. See Blackman v. State, 350 S.W.3d 588, 596 (Tex. Crim. App. 2011); Evans v.

State, 202 S.W.3d 158, 161 (Tex. Crim. App. 2006); see also TEX. PENAL CODE ANN. § 1.07(a)

(39) (West Supp. 2014).           “Mere presence at the location where drugs are found is . . .

insufficient, by itself, to establish actual care, custody, or control of those drugs.” Evans, 202

20
 The remainder of Johnson’s argument on this issue relates to the law of the parties. Because Johnson was not tried
on this theory, we do not address his arguments relating to the law of the parties.
24
S.W.3d at 162. Presence or proximity to drugs, however, when combined with other direct or

circumstantial evidence, may be sufficient to establish control, management, custody, or care if

the proof amounts to more than a strong suspicion or probability. Id. “The ‘affirmative links

rule’ is designed to protect the innocent bystander from conviction based solely upon his

fortuitous proximity to someone else’s drugs.” Poindexter v. State, 153 S.W.3d 402, 406 (Tex.

Crim. App. 2005).

       The links in the following nonexclusive list have been recognized as relevant to a

person’s possession of contraband:

       (1) the contraband was in plain view or recovered from an enclosed place; (2) the
       accused was the owner of the premises or the place where the contraband was
       found; (3) the accused was found with a large amount of cash; (4) the contraband
       was conveniently accessible to the accused; (5) the contraband was found in close
       proximity to the accused; (6) a strong residual odor of the contraband was present;
       (7) the accused possessed other contraband when arrested; (8) paraphernalia to
       use the contraband was in view, or found on the accused; (9) the physical
       condition of the accused indicated recent consumption of the contraband in
       question; (10) conduct by the accused indicated a consciousness of guilt; (11) the
       accused attempted to flee; (12) the accused made furtive gestures; (13) the
       accused had a special connection to the contraband; (14) the occupants of the
       premises gave conflicting statements about relevant matters; (15) the accused
       made incriminating statements connecting himself or herself to the contraband;
       (16) the quantity of the contraband; and (17) the accused was observed in a
       suspicious area under suspicious circumstances.

Muckleroy v. State, 206 S.W.3d 746, 748 n.4 (Tex. App.—Texarkana 2006, pet. ref’d). The

number of links present is not as important as the degree to which they tend to link the defendant

to the controlled substance. Taylor v. State, 106 S.W.3d 827, 831 (Tex. App.—Dallas 2003, no

pet.). In other words, we ask if there is evidence of circumstances, in addition to mere presence,

that adequately justifies the conclusion that the defendant knowingly possessed the substance.

                                               25
Evans, 202 S.W.3d at 162 n.9; Washington v. State, 215 S.W.3d 551, 554–56 (Tex. App.—

Texarkana 2007, no pet.).

        Here, the contraband was discovered hidden in the trunk of Johnson’s car. This was the

same car described by Johnson’s co-worker, Coursey, who testified at trial that he saw large

quantities of methamphetamine and a gun in the trunk of Johnson’s car at Summit Energy.

Coursey testified that Johnson, Johnson’s brother Michael, and Pelky sold the drugs while at

work.

        When Johnson was arrested, a large quantity of cash—$6,500.00—was discovered on his

person. The search of the vehicle also uncovered two cell phones on the front passenger seat.

Johnson identified one of the cell phones as belonging to him, but denied ownership of the

second cell phone. Because the second cell phone was unclaimed, Officer Brad Cummings

checked the phone’s contact list in an attempt to identify its owner. On doing so, Cummings

located a number of incriminating photographs, described previously, including pictures of cash

in a Dallas Cowboys money clip, and another sum of money bound by a black headband. The

cash discovered on Johnson was packaged in the same manner as the money depicted on the cell

phone. The money clip depicted in the photograph appeared to be the same Dallas Cowboys

money clip found on Johnson at the time of his arrest. One photograph depicted a digital scale

with a $100.00 bill on top with a large piece of what appeared to be crystal methamphetamine.

This scale was the same brand as the one confiscated at the scene of the arrests.

        These links have a strong tendency to connect Johnson to the contraband. Johnson was

arrested with a large amount of cash on his person, and a large amount of contraband was

                                                26
concealed in the trunk of his car. Johnson was seen at work earlier that day with narcotics in the

trunk of his car. Photographs on a cell phone saved under a contact labeled “me” with Johnson’s

picture beside it also tend to connect Johnson to the contraband. These photographs depict a

digital scale, cash, a substance described as methamphetamine, and a Dallas Cowboys money

clip like the one Johnson was carrying when he was arrested. A rational juror could have

concluded that Johnson exercised control, custody, management, or care over the narcotics and

that he knew the matter possessed was contraband. We overrule this point of error.

       C.      Deadly-Weapon Finding

       A deadly-weapon finding is proper if a deadly weapon “was used or exhibited during the

commission of a felony offense or during immediate flight therefrom.” TEX. CODE CRIM. PROC.

ANN. art. 42.12, § 3g(a)(2) (West Supp. 2014). It is undisputed that a deadly weapon, namely, a

firearm, was discovered during the search of Johnson’s car.        See TEX. PENAL CODE ANN.

§ 1.07(a)(17)(A) (West Supp. 2014). Thus, “we must determine whether a rational trier of fact

could have found beyond a reasonable doubt that [a]ppellant used [a firearm] to facilitate”

possession of the narcotics. Coleman v. State, 145 S.W.3d 649, 652 (Tex. Crim. App. 2004).

       The term “use,” in the context of a deadly-weapon finding, means “‘any employment of a

deadly weapon, even simple possession, if such possession facilitates the associated felony.’” Id.

(quoting Patterson v. State, 769 S.W.2d 938, 941 (Tex. Crim. App. 1989)). The question we

must resolve is whether the gun discovered in the trunk of Johnson’s car facilitated Johnson’s

possession of the narcotics also found in the trunk of the car. See Coleman, 145 S.W.3d at 655.




                                               27
       Factors we may consider in determining the sufficiency of the evidence to support a

deadly-weapon finding include (1) the type of gun involved and whether it was loaded,

(2) whether the gun was stolen, (3) the gun’s proximity to drugs or drug paraphernalia, (4) the

gun’s accessibility to whomever controls the premises, (5) the quantity of drugs involved, and (6)

any evidence that might show an alternative purpose for the gun’s presence. Id. at 659–60

(Cochran, J., concurring); Bahr v. State, 295 S.W.3d 701, 709 (Tex. App.—Amarillo 2009, pet.

ref’d) (reciting Coleman factors).

       As applied to the facts of this case, the foregoing analysis demonstrates that (1) the .38

caliber handgun was hidden in the trunk of Johnson’s car, (2) the gun was loaded with five live

rounds of ammunition, (3) the gun was located close to a large quantity of narcotics, also located

in the car’s trunk, and (4) there is no evidence which might show an alternative purpose for the

gun’s presence.

        Indeed, it is commonly recognized that narcotics dealers often possess firearms for the

purpose of protecting themselves because they possess large amounts of drugs and cash. See,

e.g., Moreno v. State, 978 S.W.2d 285, 289 (Tex. App.—Fort Worth 1998, no pet.); see also

Dimas v. State, 987 S.W.2d 152, 154 (Tex. App.—Fort Worth 1999, pet. ref’d) (narcotics

supervisor testified drug dealers customarily possess firearms and use them to protect

themselves, their drugs, and their money); Wilson v. State, 132 S.W.3d 695, 698 (Tex. App.—

Amarillo 2004, pet. ref’d) (recognizing association between weapons and drug trade as “rather

settled”). In this case, Cummings testified that firearms are commonly found with narcotics.




                                               28
       Viewing the evidence in the light most favorable to the jury’s findings and considering all

the relevant factors, we conclude that a fact finder could rationally determine that Johnson used

the .38 caliber handgun to protect his drugs and, hence, to facilitate his possession of the

narcotics. We, therefore, hold that the evidence is sufficient to support the jury’s affirmative

deadly-weapon finding, and we overrule this point of error.

VII.   Conclusion

       We affirm the trial court’s judgment.




                                               Jack Carter
                                               Justice

Date Submitted:       July 21, 2014
Date Decided:         September 22, 2014

Do Not Publish




                                                 29